Title: To John Adams from Elisha Boudinot, 2 March 1776
From: Boudinot, Elisha
To: Adams, John


     
      Dear Sir
      New York 2 March 1776
     
     I must beg the Liberty of introducing to your acquaintance, Capt. Harry G. Livingston of New York. He is a young Gentleman who has not been sparing of his Time nor fortune in the publick Service. He is recommended by the provincial Congress of New York as a Lieut. Colonel. There are few young Gentlemen better qualified than he is, as he has been indefatigable in acquiring the military Art since the commencement of these Troubles, and has brought his Company of Fuzileers equal to any in the Regular Service. As the Livingston family almost to a man have been foremost in the American Cause, and must be made Objects of Ministerial Vengeance if ever we are reduced; I think it is no more than a Debt of Generosity to encourage their laudable expectations. I must therefore beg your Interest in getting the nomination of the New York Congress confirmed to him.
     The first Time I have the pleasure of seeing you will apologize for this Freedom.
     
      My Compliments to Mr. Saml. Adams and believe me to be with Respect Sir Your oblidged Hble. Sevt.,
      Elisha Boudinot
     
    